EXHIBIT 10.12

THIS FIFTH AMENDMENT to 1he Space Penn it is dated as of April 20, 20 I 0 by and
between JFK International Air Terminal LLC, a New York limited liability company
("JFK IAT") and Baltia Air Lines, Inc. ("Permittee")

WITNESSETH:

WHEREAS,

JFK IAT and Permittee are parties to 1he Space Permit with a Rent Commencement
Date of November 1, 2003, as modified December 1, 2005, April!, 2007, September
I, 2007 and November 15, 2008 (the "Agreement"), pursuant to which Permittee
leases the certain space from JFK !AT at Terminal 4 at John F. Kennedy
International Airport; and

WHEREAS, JFK IA T and Permittee desire to amend certain provisions of the
Agreement as set forth in this Amendment to the Agreement,

NOW, THEREFORE, effective April 20, 2010, in consideration of the mutual
covenants and agreements contained in this Amendment, it is agreed by and among
JFK !AT and Permittee as follows:

 1. Location Number 263.047 comprising approximately 1,865 square feet of office
    space ("Additional Office Space") shall be added to the definition of
    Premises as set forth on the Cover Page to the Agreement.
 2. Ei1her Party may terminate this Space Penni! with respect to the Additional
    Office Space by providing the other Party with sixty (60) days prior written
    notice.
 3. Permittee shall provide JFK !AT with a Security Deposit of $50,000 no later
    than May 1, 2010.
 4. Except as modified and changed by tl:Us Amendment, the Agreement remains in
    full force and effect between the parties.

ACCEPTED AND AGREED TO:

BALTIA AIR LINES, INC. JFK INTERNATIONAL AIR
TERMINAL LLC By: /signature/
Name: Igor Dmitrowsky
Title: President By: /signature/
Name: Alain Maca
Title: President

By: /signature/ 4/23/2010
Name: Michael E. Sibilia
Title: Chief Financial Officer

--------------------------------------------------------------------------------

THIS FOURTH AMENDMENT to the Space Permit is dated as of November 15, 2008 by
and between JFK International Air Terminal LLC, a New York limited liability
company ("JFK IAT") and Baltia Air Lines, Inc. ("Permittee")

WITNESSETH:

WHEREAS,

JFK IAT and Permittee are parties to the Space Permit with a Rent Commencement
Date of November 1, 2003, as modified December l, 2005, April!, 2007 and
September 1, 2007 (the "Agreement'), pursuant to which Permittee leases the
certain space from JFK IAT at Terminal 4 at John F. Kennedy International
Airport; and

WHEREAS, JFK IAT and Permittee desire to amend certain provisions of the
Agreement as set forth in this Amendment to the Agreement,

NOW, THEREFORE, effective November 15, 2008, in consideration of the mutual
covenants and agreements contained in this Amendment, it is agreed by and among
JFK !AT and Pern1ittee as follows:

 1. Approximately 635 square feet shall be added to the Permittee's existing
    Locations of262.089 and 262.091 and the entire area of 895 square feet shall
    be designated as Location Number 262.080.
 2. Except as modified and changed by this Amendment, the Agreement remains in
    full terce and effect between the parties.

ACCEPTED AND AGREED TO:

BALTIA AIR LINES, INC. JFK INTERNATIONAL AIR
TERMINAL LLC By: /signature/
Name: Igor Dmitrowsky
Title: President By: /signature/
Name: Alain Maca
Title: President

By: /signature/
Name: Michael E. Sibilia 11/17/08
Title: Chief Financial Officer